Citation Nr: 1634570	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, cluster B traits, and schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to January 1987 and from October 1990 to May 1991, including in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board remanded the claim in April 2014 and March 2016.

The Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ) in August 2011.  A transcript of those proceedings is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was informed in a February 2014 letter that the Acting VLJ who conducted his hearing was no longer employed with the Board, and was provided the opportunity to request a new hearing.  He elected to appear for another hearing, and the Board remanded the case in March 2016 to accommodate his request.  

He did not appear for his July 2016 hearing.  In August 2016, within 15 days of his scheduled hearing date, the Veteran provided a statement indicating that he arrived at the Little Rock RO on the wrong day and was unable to secure transportation to the hearing on the correct day.  See August 2016 statement; 38 C.F.R. § 20.704(d).  The Board finds that good cause for missing the hearing has been demonstrated and that, in accordance with his request, he should be afforded another opportunity to present testimony during a Board hearing.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




